Case: 08-60630       Document: 00511223056          Page: 1    Date Filed: 09/02/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         September 2, 2010
                                     No. 08-60630
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




MACHOUDI BOLADJI KAMODJOU,

                                                   Petitioner,

versus

ERIC H. HOLDER, JR., U.S. Attorney General,

                                                   Respondent.




                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                  No. A23 557 713




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       The immigration judge (“IJ”) denied Machoudi Kamodjou’s application for
a waiver of inadmissibility under § 212(c) of the Immigration and Nationality

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-60630    Document: 00511223056 Page: 2        Date Filed: 09/02/2010
                                 No. 08-60630

Act, 8 U.S.C. § 1182(c) (repealed 1996). The Board of Immigration Appeals
(“BIA”) dismissed Kamodjou’s appeal of the IJ’s decision. Kamodjou petitions
for review of the BIA’s ruling.
      The government argues that the petition for review should be dismissed
because this court lacks jurisdiction to review Kamodjou’s challenge to the order
of dismissal. Kamodjou asserts that we have jurisdiction over all of his argu-
ments because they are based in law and because refusal to consider them will
result in a miscarriage of justice.
      This court reviews its jurisdiction de novo. Lopez-Elias v. Reno, 209 F.3d
788, 791 (5th Cir. 2000). Kamodjou’s prior conviction of a crime involving moral
turpitude bars us from exercising jurisdiction. See 8 U.S.C. § 1252(a)(2)(C). In
addition, we are barred from exercising jurisdiction because Kamodjou challeng-
es the BIA’s discretionary denial of relief. See 8 U.S.C. § 1252(a)(2)(B)(ii).
      Because this court lacks jurisdiction to review the BIA’s order, the petition
for review is DISMISSED.




                                        2